— Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered March 26, 1991, which, inter alia, granted defendant’s motion for summary judgment dismissing the amended complaint, unanimously affirmed, without costs.
Plaintiff’s first cause of action, sounding in breach of contract, was properly dismissed as the documentary evidence demonstrates that the proposed employment relationship was one that was "at will,” and thus terminable by either party at any time for any reason or no reason (see, Wieder v Skala, 80 NY2d 628, 633). Nor does the documentary evidence support a claim for a bonus payment as said payment was contingent *569upon plaintiffs “good standing” in defendant’s employ, a condition which did not occur, as plaintiff never commenced work with defendant. The court properly dismissed plaintiffs second cause of action sounding in fraud. Plaintiffs claim that defendant never intended to employ him as a managing director is essentially a restatement of his first cause of action for breach of contract (Chase v United Hosp., 60 AD2d 558, 559).
We have considered plaintiffs remaining contentions and find them to be without merit. Concur — Carro, J. P., Ellerin, Ross and Asch, JJ.